UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, DC 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file number: 811-05992 JAPAN SMALLER CAPITALIZATION FUND, INC. (Exact name of registrant as specified in charter) Two World Financial Center Building B, 18th Floor New York, New York 10281-1712 (Address of principal executive offices) Shigeru Shinohara Japan Smaller Capitalization Fund, Inc. Two World Financial Center Building B, 18th Floor New York, New York 10281-1712 (Name and address of agent for service) Registrant’s telephone number, including area code: (800) 833-0018 Date of fiscal year end: February 29, 2012 Date of reporting period:September 1, 2011 – November 30, 2011 Item 1.Schedule of Investments. JAPAN SMALLER CAPITALIZATION FUND, INC. SCHEDULE OF INVESTMENTS IN SECURITIES OF UNAFFILIATED ISSUERS November 30, 2011 % of Market Unrealized Net Shares Cost Value Gain or Loss Assets COMMON STOCKS Automotive Equipment and Parts Musashi Seimitsu Industries Co., Ltd. $ $ $ ) Ball joints, camshafts, and gears Total Automotive Equipment and Parts ) Chemicals and Pharmaceuticals Adeka Corporation ) Resin products Rohto Pharmaceutical Co., Ltd. Pharmaceuticals manufacturer Total Chemicals and Pharmaceuticals Electronics Alpine Electronics, Inc. ) Car audio and navigation systems Funai Electric Co., Ltd. ) Audio-visual equipment Fuji Machine Mfg. Co., Ltd. Automated assembly machines MegaChips Corporation Large-Scale-Integration circuits Nippon Chemi-Con Corporation ) Electronic components and circuit products The Okinawa Electric Power Company, Incorporated ) Thermal power Shinko Electric Industries Co., Ltd. ) Semiconductor packages Siix Corporation ) Video, audio, and office equipment Toshiba Tec Corporation ) Point of Sale systems Total Electronics ) Information and Software Cookpad Inc. ) Operates cooking recipes websites Itochu Techno-Solutions Corporation Computer network systems developer Kakaku.com, Inc. $ $ $ Price comparison and product information Otsuka Corporation Computer information system developer Sato Corporation Automation recognition systems Square Enix Holdings Co., Ltd. Entertainment software Total Information and Software 2 JAPAN SMALLER CAPITALIZATION FUND, INC. SCHEDULE OF INVESTMENTS IN SECURITIES OF UNAFFILIATED ISSUERS November 30, 2011 % of Market Unrealized Net Shares Cost Value Gain or Loss Assets Iron and Steel Hanwa Co., Ltd. Steel imports/exports Neturen Co., Ltd. ) Induction hardening equipment Total Iron and Steel ) Machinery and Machine Tools Ashi Diamond Industrial Co ) HandMachine Tools Disco Corporation ) Industrial machinery THK Co., Ltd. ) Linear motion systems Total Machinery and Machine Tools ) Miscellaneous Manufacturing Central Glass Co., Ltd. Glass and Chemicals Hogy Medical Co., Ltd. ) Medical supply products Nihon Kohden Corporation Medical equipment Toyo Tanso Co., Ltd. Carbon and graphite Total Miscellaneous Manufacturing Real Estate and Warehouse Daibiru Corporation ) Leases office buildings, apartments and hotels Resorttrust, Inc. ) Timeshare resort hotels Total Real Estate and Warehouse ) Retail Arcs Company, Limited $ $ $ Supermarkets and discount stores Heiwado Co., Ltd. Supermarkets Mitsui Matsushima Co., Ltd. ) Coal Saint Marc Holdings Co., Ltd. ) Drug store chain Xebio Co., Ltd. Sporting goods Total Retail ) 3 JAPAN SMALLER CAPITALIZATION FUND, INC. SCHEDULE OF INVESTMENTS IN SECURITIES OF UNAFFILIATED ISSUERS November 30, 2011 % of Market Unrealized Net Shares Cost Value Gain or Loss Assets Services Aeon Credit Service Co., Ltd. Credit cards Daiseki Co., Ltd. ) Waste disposal Fuyo General Lease Co., Ltd. Machinery Leasing Message Co., Ltd. ) Nursing facilities NEC Networks & System Integration Corporation Communication systems Park24 Co., Ltd Parking garages Rakuten Inc. Manages consumer websites Sky Perfect JSAT Holdings, Inc. Broadcasting and data transmission Total Services Transportation Kintetsu World Express Inc. Distribution services Total Transportation TOTAL INVESTMENTS IN COMMON STOCKS ) INVESTMENTS IN FOREIGN CURRENCY Mizuho Corporate Bank, Ltd. Non- interest bearing account TOTAL INVESTMENTS IN FOREIGN CURRENCY TOTAL INVESTMENTS $ $ $ ) OTHER ASSETS LESS LIABILITIES, NET NET ASSETS $ * Aggregate gross unrealized appreciation for all securities in which there is an excess of value over tax cost was $7,680,889. Aggregate gross unrealized depreciation for all securities in which there is an excess of tax cost over value was $ 12,731,397. Portfolio securities and foreign currency holdings were translated at the following exchange rate as of November 30, 2011. Japanese Yen $1.00 4 Item 2.Controls and Procedures. (a)The Registrant’s Principal Executive Officer and Principal Financial Officer evaluated the Registrant’s disclosure controls and procedures within 90 days of the filing of this report and concluded that they were effective in providing reasonable assurance that the information required to be disclosed by the Registrant in its reports or statements filed under the 1934 Act is recorded, processed, summarized and reported within the time periods specified in the rules and forms of the Securities and Exchange Commission. (b)There were no changes in the Registrant’s internal control over financial reporting that occurred during the Registrant’s last fiscal quarter that have materially affected, or are reasonably likely to materially affect, the Registrant’s internal control over financial reporting. Item 3.Exhibits. (a)Certifications of Principal Executive Officer and Principal Financial Officer pursuant to Rule 30a-2(a) under the Investment Company Act of 1940 are attached hereto as an exhibit. 5 SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. JAPAN SMALLER CAPITALIZATION FUND, INC. By:/s/ Shigeru Shinohara Shigeru Shinohara, President (Principal Executive Officer) Date:February 27, 2012 Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, this report has been signed below by the following person on behalf of the registrant and in the capacities and on the dates indicated. By:/s/ Robert Kleinman Robert Kleinman, Treasurer (Principal Financial Officer) Date:February 27, 2012 6
